Case 2:18-cv-09491-FMO-AS Document 21-1 Filed 01/25/19 Page 1 of 2 Page ID #:124



     SAMUEL R. MAIZEL (Bar No. 189301)
 1   samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   AHMED (“ANDY”) R. JINNAH (Bar No. 297907)
     andy.jinnah@dentons.com
 4   DENTONS US LLP
 5   601 South Figueroa Street, Suite 2500
     Los Angeles, California. 90017-5704
 6   Telephone: (213) 623-9300
     Facsimile: (213) 623-9224
 7
 8   ANDREW T. SOLOMON (admitted pro hac vice)
     asolomon@solomoncramer.com
 9   SOLOMON & CRAMER LLP
     1441 Broadway, Suite 6026
10   New York, New York 10018
11   Telephone: (212) 884-9102
     Facsimile: (516) 368-3896
12
13   Attorneys for Plaintiff Matthew Pliskin,
     as Trustee of the ICPW Nevada Trust
14
15                           UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
16
17   MATTHEW PLISKIN, AS TRUSTEE OF THE                      Case. No.: 2:18-cv-09491-FMO(ASx)
     ICPW NEVADA TRUST
18
                                                             [PROPOSED] ORDER ON
19                  Plaintiff,                               DEFENDANTS’ MOTION TO DISMISS

20          -against-
21
     ROBERT GOLDSTEIN and DRG STRATEGIC,
22   LLC d/b/a/ MERIDIAN GLOBAL,

23                  Defendants.
24
25          On January 16, 2019, Defendants Robert Goldstein and DRG Strategic filed a Motion to
26   Dismiss Plaintiff’s Complaint, and papers in support thereof, for lack of personal jurisdiction. ECF
27
28


                                                        1
                                                [PROPOSED] ORDER ON DEFENDANTS’ MOTION TO DISMISS
Case 2:18-cv-09491-FMO-AS Document 21-1 Filed 01/25/19 Page 2 of 2 Page ID #:125




 1   No. 15. On January 24, 2019, Plaintiff Matthew Pliskin, as Trustee of the ICPW Nevada Trust, filed

 2   his Opposition, and papers in support thereof, to Defendants’ motion. ECF Nos. 19 & 20.

 3          After having reviewed and considered the submissions of the parties and the arguments of

 4   counsel, the Court finds that Defendants are properly subject to personal jurisdiction in this forum.

 5   For the reasons stated in Plaintiff’s Memorandum in Opposition, ECF No. 19, Defendants have

 6   sufficient “minimum contacts” with California that are sufficiently related to the causes of action

 7   “such that the maintenance of the suit does not offend traditional notions of fair play and substantial

 8   justice.” Oakley, Inc. v. Jofa AB, 287 F. Supp. 2d 1111, 1114 (C.D. Cal. 2003) (citing Data Disc,

 9   Inc. v. Sys. Tech. Assoc., Inc., 557 F.2d 1280, 1287 (9th Cir. 1977)). Defendants’ Motion to Dismiss

10   is therefore DENIED.

11
12   IT IS SO ORDERED.

13
14   DATED: _____________________, 2019                      _________________________________
                                                             The Honorable Fernando M. Olguin
15                                                           United Stated District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
                                               [PROPOSED] ORDER ON DEFENDANTS’ MOTION TO DISMISS
